Citation Nr: 1520056	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lymphedema of the right lower extremity, status post bilateral fasciotomy of the lower extremities.

2.  Entitlement to an initial disability rating in excess of 10 percent for lymphedema of the left lower extremity, status post bilateral fasciotomy of the lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984, and from September 1986 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted service connection and assigned an initial noncompensable rating for compartment syndrome and lymphedema of the bilateral lower extremities, status post bilateral fasciotomy.  In April 2010, the RO assigned separate 10 percent ratings for each lower extremity, effective the date of the grant of service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

The Veteran stated in his May 2010 substantive appeal (VA Form 9) that his disability significantly affects his day-to-day life.  He stated he was unable to stand, sit or walk very long without feeling completely fatigued.  Further, due to his lymphedema, the Veteran stated his legs are in constant pain, and he experiences a constant burning sensation.  Within two to three hours of getting out of bed, the Veteran stated his legs swell to the point he needs to elevate them for any relief.  The Veteran stated he does this three to four times a day.  Due to his leg swelling and fatigue, the Veteran stated his endurance is limited to the point it has permanently altered his normal daily routine. 

The Veteran was last afforded a VA examination for his bilateral leg condition in December 2009.  At this examination, the Veteran reported swelling in both legs for which he uses TED stockings.  He reported that walking one block causes leg pain in the muscles of the thighs and lower legs.  He stated he had arthralgias in both legs that occur almost every day with activity.  In a December 2009 VA treatment record, the Veteran complained of chronic leg pain and fatigue.  He further stated that the pain was intermittent and exacerbated with activity. 

In a March 2015 appellate brief, the Veteran's representative echoed the Veteran's assertion that his bilateral lower leg disabilities warrant increased disability ratings.  Further, the representative stated that the evidence shows Veteran suffers from daily flare-ups related to his disabilities.

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected bilateral lower extremity disabilities, more contemporaneous medical findings are needed to evaluate the disabilities on appeal.  See also Green v. Derwinski, 1 Vet. App. 121 (1991). 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran since May 2012.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lymphedema of the bilateral lower extremities, status post bilateral fasciotomy of the lower extremities.  The examiner should review the Veteran's claims file prior to the examination.  The examiner should perform any necessary tests or studies.

The examiner should describe all symptomatology associated with the bilateral lower extremity disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



